                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 03, 2021
                    IN THE UNITED STATES DISTRICT COURT                     Nathan Ochsner, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


PRENTISE EMMANUEL PRATHER,              §
Inmate #331283,                         §
                                        §
             Plaintiff,                 §
                                        §
V.                                      §          CIVIL ACTION NO. H-21-0884
                                        §
CONROE POLICE DEPARTMENT                §
OFFICERS, et al.,                       §
                                        §
             Defendants.                §

                       MEMORANDUM OPINION AND ORDER

     The plaintiff, Prentise Emmanuel Prather ( Inmate #331283,

former TDCJ #619443), has filed a civil rights complaint under 42

U.S.C.   §   1983    ("Complaint")     (Docket Entry No.        1), concerning

criminal charges that are pending against him in state court.                        At

the court's request Prather has filed Plaintiff's More Definite

Statement ("Plaintiff's MDS") (Docket Entry No. 15) , which provides

additional details about his claims.             Because Prather is a prisoner

who proceeds in forma pauperis, the court is required to scrutinize

the claims and dismiss the Complaint if                  determines that the

action is "frivolous or malicious," "fails to state a claim on

which rel       may be granted," or "seeks monetary relief against a

defendant     who    is     immune   from    such    relief."      28   U.S.C.         §

191S(e) (2) (B).    After considering all of the pleadings, the court

concludes    that    this    case    must   be   dismissed   for    the    reasons

explained below.
                                     I•    Background

      On July 2, 2020, Prather was traveling north on Interstate

Highway 45 when he was stopped for speeding. 1                During this traffic

stop Prather contends that two unidentified                    ficers employed by

the Conroe Police Department executed a warrantless search "without

probable cause"          and placed him under arrest after they found

   lls" inside the vehicle compartment. 2               Prather was taken to the

Montgomery County Jail, where he remains in custody. 3

      As        a   result   of    his    arrest   Prather   was   charged    with   a

controlled-substance offense in Montgomery County Cause No. 20-07

08004. 4        These charges are pending against Prather                the 435th

District Court of Montgomery County, Texas. 5                According to Prather,

the charges concern               "Ecstasy   Pills"   that the police officers

recovered from a backpack, which was under a blanket on the back-

seat floorboard of the vehicle Prather was driving. 6                        Although




      Complaint, Docket Entry No. 1, p. 3.
      1
                                                  For purposes of
identification, all page numbers reference the pagination imprinted
on each docket entry by the court's electronic case filing system,
ECF.


      3
          Id.
      4
          Plaintiff's MDS, Docket Entry No. 15, p. 2, Response 3(A).
      Complaint, Docket Entry 1, p. 3; Scheduling Order for Cause
      5

No. 20-07-08004, attached as an exhibit to Plaintiff's MDS, Docket
Entry No. 15-1, p. 11.
      6
          Plaint     f's MDS, Docket Entry No. 15, p. 5, Response 4(E).
                                             -2-
Prather reportedly consented to the search, 7 he maintains that the

traffic stop was illegal and that his arrest was false. 8                           In
support of this claim Prather notes that the vehicle's registration
was    expired,      there    was     no   proof      of   insurance    or   financial

responsibility,           and he had no valid driver's license,               but the

officers did not issue a speeding ticket or any citation for these
violations. 9

       Invoking 42 U.S.C. § 1983, Prather has filed this suit against
the Conroe Police Department and the two unidentified officers who

conducted the traffic stop that resulted in the search of his
vehicle and his arrest. 10          Prather also sues his appointed criminal

defense counsel, William Pattillo, and the trial judge who presides

over       the    435th    District    Court     of    Montgomery      County,   Patti

Maginnis. 11       Prather asks this court for the following relief: (1)
to intervene in his pending state court criminal case and dismiss
the charges against him;              (2) to place the police officers on

probation or suspension;              (3) to reprimand Judge Maginnis for
failing to acknowledge his pro se motions; and (4) to discipline



       7
           Id. at 4, Response 4(C).
      Complaint, Docket Entry No. 1, p. 3; Plaintiff's MDS, Docket
       8

Entry No. 15, p. 2, Responses 2 and 3(B).
       9
           Plaintiff's MDS, Docket Entry No. 15, p. 5, Response 4(F).
       10
            complaint, Docket Entry No. 1, p. 2.
       11   Id.
                                           -3-
Pattillo for failing to provide effective representation.12 Prather

also seeks "punitive damages" from the City of Conroe for the

officers' actions and he requests compensatory damages in the

amount of      $50,000.00 for lost property that       belonged to his

mother.13


                            II.     Discussion

A.   Claims Against Judge Maginnis

     Prather contends that Judge Pattie Maginnis violated his

rights by refusing to acknowledge or rule on his pro se motions

seeking dismissal of the charges against him and other relief in

his pending criminal case. 14 Prather cannot recover monetary damages

from Judge Maginnis because "[j]udicial officers are entitled to

absolute immunity from claims for damages arising out of acts

performed in the exercise of the           judicial functions." Boyd v.

Biggers, 31 F.3d 279, 284         (5th Cir. 1994).   To the extent that

Prather seeks declaratory or injunctive relief in the form of a

reprimand, this court has no power to grant injunctive relief or

direct state officials in the performance of their duties.          See

Moye v. Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1275-76

(5th Cir. 1973); � also Johnson v. Bigelow, 239 F. App'x 865 {5th


     12
          Id. at 3.
     13Id.
     14
          Plaintiff's MDS, Docket Entry No. 15, p. 6, Response 5.

                                      4-
cir. 2007) (per curiam) (affirming the dismissal as frivolous of a

prisoner's request for injunctive relief under 42 u.s.c. § 1983

against a state judge because "the federal courts have no authority

to   direct   state   courts       or   their   judicial     officers    in    the

performance of their duties") .           The pleadings do not otherwise

disclose any impropriety on the part of Judge Maginnis because

trial courts are not required to consider pro se submissions in a

case where a criminal defendant is represented by counsel. See In

re Scott, No. 01-20-00793 CR, 2020 WL 7062319, at *l (Tex. App.

Houston [1st Dist.] Dec. 3, 2020, orig. proceeding) (per curiam)

("Criminal defendants are not entitled to hybrid representation in

the same case and a 'trial court is free to disregard any pro se

motions   presented    by      a    defendant     who   is    represented          by

counsel."') (quoting Robinson v. State, 240 S.W.3d 919, 922 (Tex.

Crim. App. 2007)).

     To the extent that Prather seeks dismissal of his state

criminal charges, his claim is not cognizable under 42 U.S.C. §

1983. See Preiser v. Rodriguez,               93 S. Ct. 1827,     1841    (1973)

("[W]hen a state prisoner is challenging the very fact or duration

of his physical imprisonment,            and the relief he seeks              is   a

determination that he is           entitled to immediate release or a

speedier release from that imprisonment, his sole federal remedy is

a writ of habeas corpus.");         Wilkinson v. Dotson, 125 S. Ct. 1242,

1245 (2005) (" [A] prisoner in state custody cannot use a § 1983


                                        -5-
action to challenge the fact or duration of his confinement.")

{internal quotation marks and citation omitted)                    For reasons

explained previously in this case,              there is no other basis to
intervene or interfere with Prather' s ongoing criminal proceeding. 15

Accordingly, the claims against Judge Maginnis will be dismissed as

frivolous.


B.    Claims Against William Pattillo

      Prather contends that William Pattillo,               as his appointed
criminal defense attorney, has violated his constitutional rights
because Pattillo has not urged the trial court to consider his pro

se motions and he has             not   provided effective assistance of

counsel. 16     Prather cannot state a claim against Pattillo under 42

u.s.c.     §    1983,     which requires      a plaintiff   to   demonstrate a

constitutional violation that was "caused by the exercise of some

right or privilege created by the State or by a rule of conduct
imposed by the State or by a person for whom the State is

responsible."           Lugar v. Edmundson Oil Co., 102 S. Ct. 2744, 2753
{1982).        It is well established that criminal defense attorneys,

even court-appointed ones, are not state actors for purposes of a



      See Order, Docket Entry No. 10, pp. 2 3 (denying Prather' s
      15

Motion to Dismiss the criminal charges pending against him under
the doctrine of abstention found in Younger v. Harris, 91 S. Ct.
746 (1971)) .
      Complaint, Docket Entry No. 1, p. 2; Plaintiff's MDS, Docket
      16

Entry No. 15, pp. 6-7, Response 5.
                                        -6-
suit under § 1983.              See Hudson v. Hughes, 98 F.3d 868, 873 (5th

Cir. 1996) (citations omitted);                  see         Mills v. Criminal Dist.

Court No. 3,           837 F.2d 677,       679     (5th Cir. 1988)     (holding that

"private          attorneys,     even    court-appointed       attorneys,    are   not

official state actors, and generally are not subject to suit under

section 1983."). Therefore, Prather's claims against Pattillo will

be dismissed as frivolous.


c.      Claims Against the Conroe Police Department

        Prather sues the Conroe Police Department for.his arrest by

the unidentified officers who illegally searched his vehicle and

filed a "fraudulent police rep ort" against him.17                    Prather cannot

state a claim against the Conroe Police Department because, as a

subdivision of the City of Conroe, it lacks cap acity and is not

subject to suit.           See FED. R. CIV. P. 17; Maxwell v. Henry, 815

F. Supp. 213, 215              (S.D. Tex. 1993); see also Darby v. Pasadena

Police Dep't,          939 F.2d 311,       313-14      (5th Cir.   1991)   (concluding

that,        as   an   agency    or     subdivision     of   the   city,   the   police
department lacked capacity to be sued as an inde pendent entity).

        Prather does not name the City of Conroe as a defendant, but

he seeks punitive damages from the City for actions attributed to

the police offers who executed the traffic stop, search, and arrest




        17   Complaint, Docket Entry No. 1, p. 2.

                                             -7-
that resulted in        criminal charges against him. 18   Prather does

not allege facts establishing liability under 42 U.S. c.        §   1983

because a municipal entity is not vicariously liable under a theory

   respondeat superior for wrongdoing committed by its employees.

See Monell v. Dep't of Social Services of City of New York, 98        s.
Ct. 2018, 2037 (1978).

     Prather otherwise fails to state an actionable claim against

the City of Conroe because he does not allege facts showing that

his rights were violated as             result of a constitutionally

deficient policy.         Peterson v. City of Fort Worth, Texas, 588

F.3d 838, 847 (5th Cir. 2009)       ("A municipality is almost never

liable for an isolated unconstitutional act on the part of an

employee;      is liable only for acts directly attributable to

'through some official action or imprimatur.'") (quoting Piotrowski

v. City of Houston,      237 F.3d 567,    578   (5th Cir. 2001)).     In

addition, Prather's claim for punitive damages against the City of

Conroe      ls for other reasons because punitive damages are not

recoverable against a municipality in a suit filed under 42 U.S.C.

§ 1983.     See City of Newport v. Fact Concerts, Inc., 101 S. Ct.

2748, 2762    (1981)   (holding that "a municipality is immune from

punitive damages under 42 U.S.C. § 1983").      Accordingly, Prather's

claims against the Conroe Police Department and the City of Conroe

will be dismissed as frivolous.


            at 3.
                                  -8-
D.      Claims For Lost Property

        Prather seeks to recover $50,000.00 in compensatory damages

for the loss of unidentified items of personal property that had

sentimental value because they belonged to his mother .19                       The

Supreme Court has held that a negligent, or even intentional,

deprivation of property by state officials that is random and

unauthorized does not rise to the level of                   a constitutional

violation or a cognizable claim under 42 U.S.C. § 1983 if state law

provides an adequate post-deprivation remedy.                  See Hudson v.

Palmer, 104 S. Ct. 3194, 3204 (1984); see                Parratt v. Taylor,

101 S. Ct. 1908, 1917 (1981), overruled in part on other grounds by

Daniels v. Williams, 106        s.   Ct. 662 (1981).

        Texas provides a post-deprivation remedy for inmates whose

property has been taken or destroyed in an unauthorized manner.

See Myers v. Klevenhagen, 97 F.3d 91, 94 96 (5th Cir. 1996) (per

curiam); see also Mu:r:phy v. Collins, 26 F.3d 541, 543 44 (5th Cir.

1994)      (explaining   that   wrongful      confiscation   of   an   inmate's

personal property may be actionable in Texas under the tort of

conversion);     Stauffer v. Gearhart, 741 F.3d 574, 583               (5th C

2014)     ("In Texas, when an inmate's property is taken without

compensation, his remedy is in state court, not federal court.").

Therefore, Prather's claim concerning his lost property must be


     19
          Complaint, Docket Entry No. 1, p. 3.
                                        -9-
dismissed as frivolous.        See Nelson v. Director, Texas Dep't of

Crim. Justice, 124 F. App'x 897, 898 (5th Cir. 2005) (holding that

both the civil rights lawsuit and appeal from the dismissal of a

prisoner's suit seeking compensatory damages for the loss of

person�l property were "frivolous").


E.     Remaining Claims

       Prather's only remaining claims are against the unidentified

Conroe police officers who conducted the traffic stop and search

that resulted in his arrest. 20     Arguing that the officers violated

his rights,        Prather asks the court to place the officers on

probation or suspension.21       This claim fails because there is no

constitutional right to have an officer disciplined or corrected.

See Brown v. Gusman, Civil No. 15-1491, 2015 WL 6827260, *7 (E.D.

La. 2015) (citing Ordaz v. Martin, No. 93 4170, 1993 WL 373830, at

*9 (5th Cir. Sept. 15, 1993) (per curiam)).

       In addition,     any claim that officers violated the Fourth

Amendment during the traffic stop and search incident to his arrest

is further precluded by the rule in Heck v. Humphrey, 114 S. Ct.

2364    (1994}.     Under that rule a civil rights plaintiff cannot

recover money damages based on allegations of "unconstitutional

conviction or imprisonment, or for other harm caused by actions



       20
            complaint, Docket Entry No. 1, pp. 2-3.
       21
            Id. at 3.

                                     10-
whose unlawfulness would render a conviction or sentence invalid,"

without first proving that the challenged conviction or sentence

has been "reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such

determination,    or called     into    question    by a    federal court's

issuance of a writ of habeas corpus [under]             28 U.S.C. § 2254."

      114 S. Ct. at 2372.

     Prather's challenge to the traffic stop and ensuing search

that resulted in his arrest implicate the validity of the drug

charges that remain pending against him. See Wallace v. Kato, 127

S. Ct. 1091,     1099 n.5   (2007)     ("[A]   Fourth Amendment claim can

necessarily imply the invalidity of a conviction, and[] if it does

it must, under Heck, be dismissed."); Johnson v. Bradford, 72 F.

App'x 98, 99 (5th Cir. 2003) (per curiam) ("There is no merit to

[the plaintiff's]    contention that his Fourth Amendment claims

relating to the search of his apartment and seizure of cocaine are

not barred by [Heck] .") .     Because these criminal charges remain

pending against Prather, any Fourth Amendment claim concerning the

stop and search that        resulted in        his arrest   is barred from

consideration and     must be    dismissed       with   prejudice   to being

asserted again until the conditions described in Heck are met.           See

Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996) (explaining

that claims barred by Heck are "dismissed with prejudice to their

being asserted again until the Heck conditions are met").


                                     -11-
                   III.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The civil rights complaint under 42 U.S.C. § 1983
          filed by Prentise Emmanuel Prather (Docket Entry
          No. 1) is DISMISSED with prejudice as frivolous.

     2.   The dismissal wi   count as a STRIKE for purposes
          of 28 U.S.C. § 1983.

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.    The Clerk will also send a

copy of this Memorandum Opinion and Order to the Three-Strikes List

at Three Strikes@txs.uscourts.gov.
                                         �� day of June, 2021.
     SIGNED at Houston, Texas, on this ...!fl.�




                              SENIOR UNITED STATES DISTRICT JUDGE




                                12-
